        CASE 0:19-cv-03007-SRN-DTS Doc. 12 Filed 09/29/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Jared Renner,                                      Case No. 19-cv-3007 (SRN/DTS)

      Petitioner,

      v.                                                         ORDER

Minnesota Department of Corrections,

      Respondent.


Jared Renner, Reg. No. 256560, Minnesota Correctional Facility, 1101 Linden Lane,
Faribault, MN 55021, petitioner pro se.

Scott A. Buhler, Polk County Attorney's Office, 816 Marin Avenue, Suite 254,
Crookston, MN 56716, for respondent Department of Corrections.


      The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge David T. Schultz dated September 10, 2020. No objections

have been filed to that Report and Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED THAT:

      1.        Petitioner Jared Renner’s petition for a writ of habeas corpus [Doc. No. 1] is

                DENIED; and

      2.        This action is DISMISSED WITH PREJUDICE.
       CASE 0:19-cv-03007-SRN-DTS Doc. 12 Filed 09/29/20 Page 2 of 2




      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 28, 2020               s/Susan Richard Nelson
                                        SUSAN RICHARD NELSON
                                        United States District Judge




                                    2
